Citation Nr: 0942224	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-22 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for depression, claimed 
as secondary to hepatitis C.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1974 to June 1977.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2007 
rating decision of the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for hepatitis C and for 
depression.  In September 2009, a videoconference hearing was 
held before the undersigned; a transcript of the hearing is 
associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  Hepatitis C was not manifested in service and a 
preponderance of the evidence is against a finding that such 
disability is related to the Veteran's service.  

2.  Hepatitis C is not service connected; a threshold legal 
requirement for establishing secondary service connection for 
depression is not met.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  The claim of service connection for depression as 
secondary to hepatitis C lacks legal merit.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An August 2006 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
August 2006 letter and a May 2007 letter informed the Veteran 
of disability rating and effective date criteria.  He has had 
ample opportunity to respond/supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in November 2007 and December 
2008.  He has not identified any other evidence that remains 
outstanding.  Hence, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.  

B.	Factual Background

The Veteran's STRs show that he received several vaccinations 
during service.  His April 1974 induction examination report 
notes that in August 1970 he underwent right shoulder surgery 
following a motorcycle accident, and that in June 1972 he cut 
his left leg with a chainsaw.  The STRs are silent for 
complaints, findings, treatment, or diagnosis relating to 
hepatitis or depression.  

VA treatment records show that in March 2004 the Veteran 
tested positive for hepatitis C.  On April 2004 hepatitis C 
psychiatric evaluation, it was noted the Veteran was willing 
to begin antidepressants to combat problems with frustration 
and depression regarding his treatment for hepatitis C.  In a 
July 2004 record, a diagnosis of depression with hepatitis C 
treatment regime was reported.  In January 2006, the Veteran 
was approved for a 48 week treatment course for hepatitis C; 
in July 2006, the treatment was discontinued.  

In July 2006, the Veteran filed his claim for service 
connection for hepatitis C and for depression secondary to 
hepatitis C.  

On November 2007 VA examination, after reviewing the 
Veteran's claims file, the examiner noted that the Veteran's 
STRs are silent for any indication of donation of blood 
during military service, but that she would not expect to see 
notes concerning voluntary blood donation during service 
unless there had been a complication with a blood examination 
or following the blood donation.  She noted the Veteran's 
surgeries prior to service, and that there was no indication 
the Veteran received a blood transfusion during these 
surgical procedures, and also noted there was no evidence of 
blood transfusions received during service.  The Veteran 
denied any blood transfusions, intravenous drug use, sexual 
transmission or multiple sexual partners, low hemodialysis, 
tattoos or reported body piercings, or intranasal cocaine 
use.  He reported he donated during service and that on one 
occasion, the person taking blood had difficulty getting the 
needle in the arm.  He also related that needles were reused 
and sterilized during this period.  The examiner stated that 
"[d]uring the 1970s needles to withdraw blood were most 
likely routinely sterilized and reused as were most needles 
for any type of injection during the early and mid 1970s."  
The examiner opined that it was at least as likely as not 
that the Veteran's hepatitis C was caused by some factors or 
circumstances associated with his active military service, to 
include infection from a needle used to donate blood during 
service.  The examiner also noted hepatitis C is not detected 
for 20 to 30 years post infection, and the Veteran was 
diagnosed with hepatitis C around 2004, approximately 30 
years after service.  

On December 2008 VA examination, after consulting with an 
orthopedic surgeon and laboratory personnel who had drawn and 
processed blood since the 1970s, the examiner noted that 
blood donations from the 1970s through the present employed 
single-use disposable blood donation systems.  The Veteran 
denied intravenous or intranasal drug use, multiple sexual 
contacts, being jailed, any contact with blood or body 
fluids, piercings or tattoos, transfusions, shared razors, 
and shared toothbrushes.  The diagnosis was hepatitis C, 
etiology unknown to examiner.  The examiner concluded that 
"research shows [hepatitis C] was clearly and unmistakabl[y] 
not due to or caused by a contaminated []needle as a result 
of donating blood."  

On December 2008 VA psychiatric examination, the Veteran's 
diagnosis was depressive disorder secondary to coping with 
chronic medical condition, i.e., hepatitis C.  

In a January 2009 letter from the Director of the Army Blood 
Program, responding as to when single-use equipment to 
protect blood donors was first used by the Army and the Armed 
Services Blood Program, it was certified that "as of 1957, 
the military was using plastic closed system blood collection 
sets and no longer sterilizing and re-using needles."  
Additionally, correspondence from two previous leaders of the 
Armed Services Blood Program indicated that single-use 
disposable collection sets were in use in 1960 when they 
entered active duty.  

In August 2009, the Veteran submitted a part of a newspaper 
article that reported several patients at an Army hospital 
had been exposed to a mismanaged insulin needle program and 
had tested positive for hepatitis B or C.  

At the September 2009 videoconference hearing, the Veteran 
testified that he believed he received hepatitis C from shots 
received and blood donation during service.  He stated that a 
nurse told him he was going to be the last person she was 
going to use a needle on because she was having difficulty 
putting the needle in his arm.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  38 C.F.R. § 3.303(a); 
Baldwin v. West, 13 Vet. App. 1 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Hepatitis C

The Veteran contends that his hepatitis C is related to 
either shots he received or blood donations he made during 
service.  

The record includes both medical evidence that tends to 
support the Veteran's claim of service connection and medical 
evidence that is against his claim.  Evidence tending to 
support his claim includes the November 2007 VA examiner's 
opinion; the evidence against his claim includes the December 
2008 VA examiner's opinion and the January 2009 certification 
from the Director of the Army Blood Program.  When evaluating 
these opinions, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 
Vet. App. at 55.  Greater weight may be placed on one 
physician's opinion over another's depending on factors such 
as reasoning employed by the physicians, and whether or not 
and to what extent they review prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Here, in weighing the respective medical opinions, the Board 
concludes that the December 2008 VA examiner's opinion and 
the January 2009 certification letter from the Army Blood 
Program hold the greater probative weight.  

The December 2008 VA examiner's opinion involved consultation 
with other physicians and laboratory personnel who had drawn 
and processed blood since the 1970s.  After reviewing the 
Veteran's claims file (as indicated by the thorough history 
provided), and describing the single-use disposable blood 
donation system, the physician opined that the Veteran's 
hepatitis C was clearly and unmistakably not due to or caused 
by a contaminated needle as a result of donating blood during 
service.  

The January 2009 certification letter from the Director of 
the Army Blood Program provides support for the December 2008 
VA examiner's opinion.  The letter establishes that from 
approximately 17 years prior to the Veteran's active service 
the military was using plastic closed system blood collection 
sets and no longer sterilizing and re-using needles.  The 
letter indicates that the information that the military was 
using single-use disposable collection sets as early as in 
1960 was corroborated by two former directors of Army and 
Armed Services Blood Programs.  In light of these 
contradictory data, the Veteran's accounts describing how he 
allegedly acquired hepatitis C are found to be self-serving, 
compensation-driven, and not credible.

The November 2007 VA examiner opined that it was at least as 
likely as not the Veteran's hepatitis C was caused by factors 
or circumstances associated with his service, to include 
infection from a needle used to donate blood during service.  
The examiner based her opinion on the belief that needles 
were routinely sterilized and reused, and further opined that 
there is the "possibility" that a needle was not properly 
sterilized.  This opinion is phrased in terms that are 
general and speculative, as it merely says that it is a 
"possibility," and cannot be used to support the Veteran's 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that medical evidence that is speculative, general, 
or inconclusive cannot be used to support a claim).  
Moreover, the November 2007 VA examiner's opinion was based 
on the (erroneous as discussed above) belief that the 
military was sterilizing and reusing blood donation needles 
during the Veteran's service.  Because the opinion is based 
on an inaccurate factual premise, it is lacking in probative 
value.  

Regarding the newspaper article submitted by the Veteran, the 
United States Court of Appeals for Veterans Claims has held 
that a medical article or treatise evidence "can provide 
important support when combined with an opinion of a medical 
professional," if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  The medical treatise, 
[textbook, or article] must provide more than speculative, 
generic statements not relevant to the appellant's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  The newspaper article submitted by the 
Veteran is not accompanied by an opinion of a medical expert 
linking his hepatitis C to his service.  It relates to a 
different purpose needle use, and does not provide support 
for the specific allegations in the Veteran's case.  
Accordingly, the Board finds that the article is not 
competent evidence of the claimed medical nexus.  See Sacks, 
11 Vet. App. at 317; see also Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  

The Veteran's own statements alleging that his hepatitis C 
resulted from his blood donations or shots received in 
service are not competent evidence, as he is a layperson, and 
lacks the training to opine regarding medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

There is no other competent (medical) evidence that relates 
the Veteran's hepatitis C to his service.  The Court has held 
that the Board may consider only independent medical evidence 
to support its findings.  Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  Hence, the preponderance of the evidence is 
against his claim of service connection for hepatitis C, and 
it must be denied.  

Depression

At the outset the Board notes that a review of the record 
found no clear diagnosis of psychiatric disability other than 
depression, and that the matter of service connection for 
psychiatric disability other than depression is not 
reasonably raised by the record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  

It is not alleged, nor shown or suggested by the record, that 
depression is somehow related directly to the Veteran's 
service; rather, the proposed theory of entitlement to the 
benefit sought is strictly one of secondary service 
connection.  Inasmuch as service connection for hepatitis C 
was denied above, a threshold legal requirement for 
establishing service connection for depression secondary to 
such disability, as alleged, is not met.  In other words, it 
is not shown that the primary disability (hepatitis C) 
alleged to have caused or aggravated the depression for which 
secondary service connection is sought is service connected.  
Accordingly, the claim of service connection for depression 
as secondary to hepatitis C must be denied as lacking legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for hepatitis C is denied.  

Service connection for depression as secondary to hepatitis C 
is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


